The opinion of the court was delivered by
Collamee., J.
— The defendant justified under the judgment of a justice of the peace, and ho showed the judgment by a duly certified copy of the record. The plaintiff pro*541posed to show by parol, in effect, that there was, in fact, no such process or judgment.
A justice’s record is as conclusive as that of any other court. It can be tried by inspection, only, and is- conclusive of every fact stated in it, until regularly set aside. This record showed that a writ, duly signed by this justice, issued and was served and a judgment by him was duly rendered. Therefore the plaintiff could not be permitted to prove that the writ, when issued, was not signed by him, or to prove the judgment was not so rendered.
Judgment affirmed.